DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 06-28-21.
Claims 1-3 are amended.
Claims 4-6 are canceled.
Claims 7-8 are added.

                                                 Response to Arguments
Applicant's arguments filed 06-28-21 have been fully considered but they are not persuasive.
A) Applicant argues that Kim does not disclose the metal foil stitched together with the single-layer circuit board.
This argument is not persuasive because
Kim et al. disclosed the metal foil (top outer circuit pattern 114c, fig. 3H) stitched (by 1st resin layer 110a, fig. 3G, as 1st resin layer 110 in fig. 3H) together with the single-layer circuit board (single-layer circuit board 100, 110 with circuit pattern, fig. 3F-3G, as 2nd insulation layer 110 with circuit pattern, fig. 3G-3H); exactly as the laminating sequence of metal foil, middle stick layer, and single-layer circuit board, in claim 1.
B) Applicant argues that Kim does not teach or suggest a middle sticking layer.
This argument is not persuasive because
st resin layer 110a, fig. 3G, as 1st resin layer 110 in fig. 3H).
C) Applicant argues that Kim does not teach or suggest that the conductive seed layer comprises a ion implantation layer implanted below the hole wall of the hole.
This argument is not persuasive because
Kim et al. disclosed the conductive seed layer comprises a ion implantation layer implanted below the hole wall of the hole (a surface of 110 treated with an ion beam, a seed copper layer 114 deposited on both sides of the insulating material 110, [0034]).
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20080038523).
Re Claim 1, Kim show and disclose
A multi-layer circuit board (fig. 3H), successively constituted by metal foil (top outer circuit pattern 114c, fig. 3H), middle sticking layer (1st insulation layer 110a, fig. 3G, as 1st insulation layer 110 in fig. 3H), single-layer circuit board (single-layer circuit board 100, 110 with circuit pattern, fig. 3F-3G, as 2nd insulation layer 110 with circuit pattern, fig. 3G-3H), middle sticking layer (3rd insulation layer 110, fig. 3H), single-layer circuit board (single-layer circuit board th insulation layer 110 with circuit pattern, fig. 3H), middle sticking layer (5th insulation layer 110, fig. 3H), metal foil (circuit pattern on bottom of 5th insulation layer 110, fig. 3H), wherein said multi-layer circuit board is provided with a hole (via hole, fig. 3H), wherein a hole wall of said hole is formed with conductive seed layer (114, fig. 3C-3E), wherein partial region of said metal foil is removed to form a circuit pattern layer (114b, fig. 3E-3F), wherein said conductive seed layer comprises a ion implantation layer (a surface of 110 treated with an ion beam, a seed copper layer 114 deposited on both sides of the insulating material 110, [0034]) implanted below the hole wall of said hole (fig. 3C).
Re Claim 2, Kim show and disclose
The multi-layer circuit board of claim 1, wherein said ion implantation layer is located below one or more of the hole wall of said hole or the partial outer surface of said surface sticking layer (fig. 3C; ion beam treating the surface of the insulating material having the via-hole formed therein, [0027], insulating material 110 having a surface treated with an ion beam, [0034], and both sides of the insulating material 110 are treated with an ion beam, [0035]), and wherein said ion implementation layer forms steady doping structure (by ion beam treating the surface of the insulating substrate 10, [0027], the surface of the insulation layer would have a doping structure; the surface of the insulating material 110 is subjected to ion beam surface treatment. As used herein, the term " ion beam surface treatment" means making the polymer surface hydrophilic by irradiating the polymer surface with inert or reactive ions having energy, so as to excite the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Re Claim 7, Kim show and disclose
The multi-layer circuit board of claim 2, wherein said ion implantation layer is located below one or more of the hole wall of said hole or the partial outer surface of said surface sticking layer (see claim 2 above),
Kim disclosed claimed invention, except for Kim does not explicitly disclose the ion implantation layer having a thickness of 1-500nm, however,
Kim shown in figure 3C and disclosed the copper seed layer 114 deposited on the ion implantation layer having a thickness about 10 nm-500 nm, [0036], fig. .

Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein said conductive seed layer further comprises a plasma deposition layer adhered above said ion implantation layer.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 3 and all claims dependent thereof patentable over art of record.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848